Case 7:19-cr-01497 Document 44 Filed on 12/08/20 in TXSD Page 1 of 2

¢

United States Fst) '
Southern Distict ct Court
Fi iE et of Texas

DEC 08 2020

David J. Bradley, Clerk

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

McALLEN DIVISION
UNITED STATES OF AMERICA §
§
V. § Criminal No. M-19-1497
§
BRAXTON ALLEN LEAL §
GOVERNMENT'S EXHIBIT LIST
Presiding Judge: Assistant U.S. Attorney: Defendant's Attorney:
Randy Crane Karla Andrade (Lead) Santos Maldonado, Jr.
Jongwoo Chung (Co-Counsel)
Trial Date(s): 12/8/2020 Electronic Recording Ofer.: Courtroom Deputy:
GOV DE DESCRIPTION OF EXHIBITS AND WITNESSES DATE MARKED ADMITTED
TNO F OFFERED

NO

 

Confidential Source Agreement

 

Voucher 1 (4/29), 2 (5/30), & 3 (5/06)

 

Miranda Warning

 

Audio of Confession

 

Record of Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Government’s Exhibit List - Page 1

 

 
nn
Case 7:19-cr-01497 Document 44 Filed on 12/08/20 in TXSD Page 2 of 2

 

GOV | DE DESCRIPTION OF EXHIBITS AND WITNESSES DATE MARKED ADMITTED
TNO F OFFERED
NO

 

 

 

 

 

 

 

 

 

 

 

 

 

Government's Exhibit List - Page 2

Respectfully submitted,

RYAN PATRICK
UNITED STATES ATTORNEY

s/ Karla Andrade
KARLA ANDRADE
Assistant United States Attorney
